Citation Nr: 1045152	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-13 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the residuals of a right 
great toe injury (right toe disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from July 1949 to April 1953.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2006 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

The Board previously remanded this claim in November 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A right toe disorder was not present for many years after 
service, and no competent, credible evidence links such a 
disorder to the Veteran's military service or to any incident 
therein.  


CONCLUSION OF LAW

A right toe disorder was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5103, 5103A (West 2002 & Supp. 2010); C.F.R. §§ 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the content requirements of notice mandated 
by law have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO, dated in August 2006, 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, what evidence was to be 
provided by him, and what evidence the VA would attempt to obtain 
on his behalf.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained, and 
he has not indicated there are any additional records that VA 
should seek to obtain on his behalf.  Further, the Veteran's 
request for a hearing related to his claim has been honored.  The 
Veteran has not been afforded a VA medical examination related to 
his right toe disorder because the most probative evidence of 
record fails to even suggest that any relevant injury occurred 
in-service or that any currently diagnosed disorder is related to 
military service.  Therefore, the VA's duty to provide an 
examination has not been triggered.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  

As part of the Board's November 2009 remand instructions, the 
AMC/RO was instructed to attempt to obtain service treatment 
records that the Veteran indicated might exist.  See Board 
Hearing Trans., p. 8, September 9, 2009.  Based on the Veteran's 
approximation of when he received in-service treatment related to 
his right toe, the AMC/RO made multiple requests to the 
appropriate agency, but was informed records of this nature were 
not maintained apart from the Veteran's service treatment 
records.  See Statement, Assistant Chief, National Archives and 
Records Administration, April 16, 2010.  As the Veteran's 
complete service treatment record had previously been associated 
with the claims folder, the AMC/RO contacted the Veteran and 
requested that he submit any records that might corroborate his 
account or indicate any other records VA should seek to obtain on 
his behalf; however, he indicated all relevant records in his 
possession were contained in his claims folder.  See VA Report of 
General Information/Contact, April 19, 2010.  The Board finds 
that the AMC/RO has sufficiently attempted to obtain records that 
the Veteran indicated may exist, and has adequately complied with 
both the Board's remand instructions and the regulations relevant 
to situations of this nature.  See Stegall v. West, 11 Vet. App. 
268 (1998); see also Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  For 
the foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim, and no further assistance to 
develop evidence is required.

The Veteran presently seeks to establish service connection for a 
right toe disorder.  Specifically, the Veteran maintains that 
while in-service a sheet of metal fell on his foot and this 
resulted in his present right toe disorder.  See Board Hearing 
Trans., pp. 7-9, September 9, 2009.  This forms the basis of the 
Veteran's present service connection claim.  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis, is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and, (3) generally, medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

At the outset, the Board notes that the evidence of record 
confirms the Veteran's diagnosis of a right toe disorder, 
degenerative arthritis.  See "Impression," VA Treatment Record, 
November 24, 2003.  As such, the determinative issue in the 
present matter centers on whether there is a relationship between 
the currently diagnosed right toe disorder and the Veteran's 
military service or any incident therein.  Accordingly, the 
Board's analysis to follow will center on this issue.  

The Veteran's July 1949 enlistment examination noted no 
abnormalities of the spine or extremities, to include bones, 
joints, muscles, tendons, old fractures and flat feet; moreover, 
the Veteran denied any history of arthritis or any bone/joint 
deformity.  See Reported of Medical History, July 21, 1949; 
Physical Examination Report, July 21, 1949.  The Veteran's in-
service treatment records document only a head laceration, but 
are silent for any in-service complaint and/or treatment for a 
right toe disorder or any similar condition.  See Sick Call, 
January 21, 1953.  At the time of his April 16, 1953 separation 
examination, no abnormalities of the (i) feet, (ii) lower 
extremities or (iii) spine/musculoskeletal system were noted.  

A November 2003 VA treatment record documents the Veteran's first 
post-service right toe treatment and diagnosis.  At this time, 
the Veteran reported feeling pain and swelling associated with 
his right toe.  On examination, the VA physician noted that the 
Veteran's right toe joint was sclerotic and presented weight 
fragmentation of the articular surface and marked ossified 
formation.  Based on these findings, the VA physician diagnosed 
the Veteran with advanced degenerative arthritis of the right 
metatarsophalangeal joint of the big toe, with marked hallux 
valgus.  Nonetheless, this record, as all others associated with 
the claims folder, is notably void of any suggestion, and/or 
opinion, that any such diagnosis is related to the Veteran's 
military service or any incident therein.  

The principle pieces of evidence linking a current right toe 
disorder to the Veteran's time in-service are his statements.  
However, in the present circumstance, the Veteran does not have 
the medical training or expertise to provide a competent opinion 
to this effect.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  Indeed, to provide a competent opinion on 
this matter, appropriate medical training and expertise are 
necessary, which the Veteran does not have as a layman.  

Furthermore, even if the Veteran were considered competent to 
testify to matters of this nature, the Board finds that his 
account of sustaining an in-service right toe injury, and/or of 
experiencing continuous right toe symptoms since separation, is 
simply not credible given the other evidence of record.  As such, 
his statements are insufficient to provide a nexus between his 
military service and his current right toe disorder.  

In making this determination, the Board highlights the Veteran's 
very detailed physical examination associated with his service 
treatment records, which document no right toe disorder or 
similar condition.  See Report of Medical Examination, April 16, 
1953.  Additionally, the Veteran's service treatment records 
reflect no notation of any right toe injury/complaint/treatment.  
What is more, the Veteran has submitted numerous photographs, 
purportedly, of himself and fellow service members aboard the 
U.S.S. General H.W. Butner, at the time of his claimed right toe 
injury, and including the piece of sheet metal he claims fell on 
his foot.  However, given the mass of the piece of metal 
depicted, service and post-service treatment records, the 
Veteran's account of symptomatology and the nature of the 
currently diagnosed disorder, the Board finds that these 
photographs fail to sufficiently corroborate the Veteran's 
account of in-service injury.  See Photographs, September 9, 
2009.  More specifically, the Board finds the Veteran's account 
of right toe symptomatology (i.e., swelling, a residual "knot" 
on his toe, discoloration of the toenail and pain), following the 
claimed incident, is inherently inconsistent with this large a 
piece of metal dropping on his foot.  The hole in the ship this 
was to cover appears to have been large enough to fit 5 sailors 
standing abreast, required a crane to move, and was designed to 
maintain the integrity of an ocean-going vessel at sea.  
Logically, an incident of this nature would have caused residuals 
of a greater severity than those described by the Veteran, and 
certainly would have warranted mention on the service separation 
examination report.  Additionally, the first post-service 
evidence of the Veteran complaining of a right toe condition was 
some fifty years (1953-2003) after his separation from service.  
This post-service period without complaints or treatment is 
evidence that there has not been a continuity of symptomatology, 
and weighs heavily against the claim.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991). 

Similarly, at his initial treatment for a right toe condition, 
the Veteran did not provide any account of experiencing right toe 
symptoms continuously since service separation or any in-service 
right toe injury.  [VA Treatment Record and Report, November 24, 
2003.]  Further, the Veteran provided a detailed account of the 
symptoms, disorders and conditions that presently troubled him, 
but noticeably absent from this account is any right toe disorder 
or similar condition.  See "HPI," VA PC 4 Follow-Up, January 
23, 2006.  The Board finds the aforementioned accounts of 
symptomatology, or lack thereof, which the Veteran made prior to 
seeking VA compensation and for the sole purpose of treatment, to 
be of greater probative value and credibility than the statements 
made in connection with a claim for VA benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006) ("[T]he Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc."); 
see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) 
(elucidating that VA must consider lay evidence, but may give it 
whatever weight it concludes the evidence is entitled to); 
Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence 
is competent and sufficient in a particular case is a fact issue 
to be addressed by the Board").  Upon considering the 
aforementioned factors and the evidence of record, the Board 
finds that the Veteran's statements are not credible, with 
respect to continuity of symptomatology and/or any in-service 
right toe injury, and are of no probative value.  

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  Upon a thorough review of the evidence of record, the 
Board finds there is no medical evidence of record weighing in 
favor of the Veteran's service connection claim.  The Veteran's 
service treatment records are negative of any complaints, and/or 
treatment, related to any right toe and/or foot condition.  What 
is more, there is no post-service medical evidence that provides 
any opinion, or suggestion, that a right toe disorder may be 
related to military service or any incident therein.  In sum, no 
competent medical evidence of record suggests that any current 
right toe disorder was incurred in, and/or caused by, the 
Veteran's military service or any incident therein.

Ultimately, there is no medical, or otherwise competent, credible 
evidence of record, which provides even an arguable suggestion 
that any current right toe disorder is related to the Veteran's 
military service or to any event therein.  Additionally, the 
earliest that the Veteran was diagnosed and/or treated for any 
right toe disorder was approximately fifty years after separation 
from service (1953-2003), and any of his statements related to 
continuity of symptomatology, and/or in-service right toe injury, 
are not credible.  Accordingly, a basis upon which to grant the 
Veteran's service connection claim for a right toe disorder has 
not been presented and the claim is denied.  As the preponderance 
of the evidence is against the Veteran's service connection 
claim, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for a right toe disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


